Citation Nr: 0310665	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-00 672	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pancreatitis.

2.  Entitlement to service connection for diabetes mellitus 
and a seizure disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from November 1962 to 
January 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision by the RO which denied service connection for 
diabetes mellitus and which also determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for pancreatitis.


REMAND

The evidence of record herein was last reviewed by the RO in 
March 2002 after which the file was returned to the Board.  
In January 2003, the Board reviewed the evidence of record, 
determined that further evidentiary development was 
warranted, and undertook same pursuant to 38 C.F.R. § 19.9 
(2002).  As a result, evidence, consisting of additional VA 
treatment records, has been added to the file since the 
evidence was last reviewed by the RO.

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
(2002), i.e., to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO, was 
recently invalidated.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should review all of the evidence 
of record and issue a Supplemental 
Statement of the Case in accord with 
38 C.F.R. §§ 19.31 and 19.38 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




